DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 15 July 2020 and 08 February 2021 were filed before the mailing date of the first action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are hereby considered.
The information disclosure statement submitted on 06 May 2020 was timely filed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. Due to the large number of NPL references the examiner requests that Applicant point out any particularly relevant references to the claimed invention. Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability. See MPEP 609.04(a) III.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “75” (multiple figures).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Claim Objections
Claims 1-25 are objected to because of the following informalities:   
In claim 1, line 3, “inner” should be deleted (to use consistent terminology - see line 2 reciting “a cavity”).
In claim 10, line 1, “a” should be changed to --an--.
In claim 13, line 1, “rotor” should be deleted (to use consistent terminology - see claim 1, line 7).
In claim 22, line 1, “intake” should be deleted (to use consistent terminology - see claim 1, line 2).
Claims 2-9, 11, 12, 14-21, and 23-25 are objected to due to dependency.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in this Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 and 4-25 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 3, 4, 5, 6, 7, 8, 9, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, and 23, respectively, of Cooper ‘821 (US 10,428,821). 
In reference to claim 1
Although claim 1 of the instant application is not identical to Cooper ‘821 claim 1, they are not patentably distinct from one another. The application claim 1 is broader in at least one aspect than Cooper ‘821 claim 1.
Regarding the broadening aspect of the application claims, the following comparison between Cooper ‘821 claim 1 and application claim 1 underlines (see underlined features in Cooper ‘821 claim 1) what elements have been excluded in the presentation of application claim 1.  
Application claim 1
Cooper ‘821 claim 1
A pump for transferring molten metal from a vessel, the system comprising:







(b)    a motor juxtaposed the second end;


(c)    a rotatable drive shaft positioned at least partially within the cavity of the stationary intake tube, the rotatable drive shaft having a first end connected to the motor and a second end;



(d)    a rotor positioned at least partially in the cavity at the first end of the stationary intake tube, the rotor having a rotor diameter that is less than the diameter of the cavity, the rotor being connected to the second end of the rotatable drive shaft and being configured to rotate as the rotatable drive shaft rotates; and





(e)    an overflow conduit coupled to the stationary intake tube above the rotor, the overflow conduit for directing molten metal out of the stationary intake tube.



(b) an intake tube extension having a first end connected to the second end of the stationary intake tube and having a second end;  

(c) a motor juxtaposed the second end of the intake tube extension;  

(d) a rotatable drive shaft positioned at least partially within the stationary intake tube, the rotatable drive shaft not directly connected to the stationary intake tube, and being partially submerged in molten metal while the pump is operating, and having a first end connected to the motor and a second end;  

(e) a rotor positioned at least partially in the first end of the stationary intake tube, the rotor being directly connected to the second end of the rotatable drive shaft and extending outwardly from the rotatable drive shaft, the rotor having a diameter that is less than the diameter of the stationary intake tube, the rotor not directly connected to the stationary intake tube, and the rotor having an outer perimeter wherein there is a space between the outer perimeter of the rotor and the stationary intake tube;  

(f) an enclosed overflow conduit coupled to the intake tube extension above the rotor, below the motor, above the stationary intake tube, and above the first end of the intake tube extension, the enclosed overflow conduit configured for directing molten metal out of the stationary intake tube;  and wherein the rotatable drive shaft and rotor are configured to be rotated by the motor to rotate inside of the stationary intake tube in order to push molten metal upward into the stationary intake tube, immersing part of the drive shaft in the molten metal inside of the stationary intake tube, while the stationary intake tube remains stationary.





In reference to claims 4-25
A comparison (not provided for brevity) of application claims 4-25 and Cooper ‘821 claims 3, 4, 5, 6, 7, 8, 9, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, and 23, respectively, shows clear correspondence (in at least an In Re Goodman fashion).

Claim Rejections - 35 USC § 112
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 16 are rejected under pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
	
In claim 5, the limitation recited as “a pump superstructure” renders the claim indefinite since it is unclear from the disclosure what constitutes such an element and/or how it would otherwise interact with the claimed elements such that a determination of its absence (as required by “The pump of claim 1 that does not include a pump superstructure”) can be understood.

claim 16, the limitation recited as “the intake tube comprises one or more gates at the second end” (assuming “second end” is that of the “intake tube”) renders the claim indefinite since it does not agree with the disclosure showing gates 32 as at the “first end” (note: see claim 1 reciting “a first end [of intake tube] configured to be at least partially submerged in the molten metal”).

In claim 16, the limitation recited as “the second end” renders the claim indefinite since it is unclear if it is referring to “second end [of intake tube]” (claim 1) or “second end [of shaft]” (claim 1). In order to permit proper examination, the instant “the second end” is considered as “the second end [of intake tube]”.

In claim 16, the limitation recited as “the gates” renders the claim indefinite due to number disagreement with the antecedent limitation “one or more gates”. Relatedly / alternatively, there is no antecedent basis for “the gates” (i.e., the selection of plural from the set “one or more gates”, which is permissive of the singular).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claims 1, 2, 4, 9-13, 16, and 25 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Morando (US 2010/0104415; see provisional application 61/109,352 filed 29 October 2008).

In reference to claim 1
Morando discloses:
A pump (see Figure 2) for transferring molten metal from a vessel (note: when reading the preamble in the context of the entire claim, the recitation “for transferring molten metal from a vessel” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations; thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction; See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) and MPEP § 2111.02.), the system comprising:
(a)    a stationary intake tube (i.e., vertical tube 22 - Figure 2), the stationary intake tube comprising 
(i) a cavity (42) having a diameter (i.e., an interior diameter at any axial location), and being configured to direct molten metal upward through the inner cavity, 
(ii) a first end (i.e., a bottom end) configured to be at least partially submerged in the molten metal in the vessel, and 
(iii) a second end (i.e., a top end);
(b)    a motor (see par. [0017] of provisional application) juxtaposed the second end;
(c)    a rotatable drive shaft (34) positioned at least partially within the cavity of the stationary intake tube, the rotatable drive shaft having a first end (i.e., top end) connected to the motor and a second end (i.e., bottom end);
(d)    a rotor (32) positioned at least partially in the cavity at the first end of the stationary intake tube, the rotor having a rotor diameter that is less than (see Figure 2) the diameter of the cavity, the rotor being connected to the second end of the rotatable drive shaft and being configured to rotate as the rotatable drive shaft rotates; and
(e)    an overflow conduit (i.e., outlet 24) coupled to the stationary intake tube above the rotor, the overflow conduit for directing molten metal out of the stationary intake tube.

In reference to claim 2
Morando discloses:
The pump of claim 1, wherein the intake tube (22) further comprises:
(a)    a first section (i.e., the section below the dashed-line shown below in annotated Figure 2) for being at least partially submerged in the molten metal in the vessel; and
(b)    a second section (i.e., the section below the dashed-line shown below in annotated Figure 2) connected to the first section, the second section also being connected to the overflow conduit (24).

    PNG
    media_image1.png
    257
    305
    media_image1.png
    Greyscale



In reference to claim 4
Morando discloses:
The pump of claim 1 that does not include (see Figure 2) a pump base (note: review of Applicant’s disclosure indicates that “does not include a pump base” is intended to mean that the bottom of the tube 30 has a construction that does not include a tangential discharge - see e.g. Applicant’s pars. [0005]-[0006]).


In reference to claim 9
Morando discloses:
The pump of claim 1, wherein the diameter of the cavity (42) of the intake tube (22) is substantially uniform (i.e., the maximum diameter of cavity 42 is constant across a portion of tube 22 - see Figure 2).

In reference to claim 10
Morando discloses:
The pump of claim 1, wherein the overflow conduit (24) comprises a inner conduit diameter (see Figure 2).

In reference to claim 11
Morando discloses:
The pump of claim 10, wherein the diameter of the cavity (42) of the intake tube (22) and the inner conduit diameter (~24) are different (see Figure 2).

In reference to claim 12
Morando discloses:
The pump of claim 1, wherein the rotor (32) is centered (see Figure 2) in the cavity (42) of the intake tube (22).

In reference to claim 13
Morando discloses:
The pump of claim 1, wherein the rotor shaft (34) is centered (see Figure 2) in the cavity (42) of the intake tube (22).


In reference to claim 16 (as far as it is clear and definite)
Morando discloses:
The pump of claim 1, wherein the intake tube (22) comprises one or more gates (i.e., the inlet opening 30) at the first end (note: see corresponding indefiniteness rejections), the gates being configured to prevent the intake tube from adhering to a surface of the vessel (note: “being configured to prevent the intake tube from adhering to a surface of the vessel” is regarded as a statement of intended use / result that does not further limit the structure of the claimed invention).

In reference to claim 25
Morando discloses:
The pump of claim 1, wherein the rotor (32) is a dual-flow rotor (note: “dual-flow rotor” is considered to be defined by “configured to push molten metal upward”) configured to push molten metal upward (see Figure 2) into the cavity (42) of the intake tube (22).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morando in view of Koch (US 3,836,280; see IDS submission).

In reference to claim 3 
Morando discloses:
The pump of claim 2, wherein the overflow conduit (24) is connected to the second section of the intake tube (22).

Morando does not disclose:
the overflow conduit is removably connected.

	Koch discloses:
a molten metal pump comprising a discharge conduit (17) that is removably connected (via fasteners 15) to the remainder of the pump.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the pump of Morando to make the overflow conduit removably connected, as disclosed by Koch, for the purpose of permitting independent repair / replacement thereof. 

Claims 5-8 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morando in view of Gehrm (US 3,255,702; see IDS submission).

In reference to claims 5 (as far as it is clear and definite) and 6
Morando discloses:
The pump of claim 1.

Morando does not disclose:
	that does not include a pump superstructure. (claim 5)
 a support structure for positioning and supporting the intake tube within the vessel. (claim 6)

Gehrm discloses:
a molten pump having an intake tube (22) and a support structure (i.e., the assembly of at least elements 98,36,14) for positioning and supporting the intake tube within the vessel (see col.4:ll.68-70), wherein the support structure comprises a chain (98) coupled to a hook (not labeled, see Figure 1) on the pump.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the pump of Morando to include a support system having a chain and a hook, as disclosed by Gehrm, for the purpose of permitting positional adjustment (i.e., vertical or horizontal) of the pump.

Morando in view of Gehrm therefore addresses:
that does not include a pump superstructure (note: in the proposed combination, support of the pump is provided by a chain and hook, as in Gehrm which precludes the need for a “pump superstructure”). (claim 5)
 a support structure (Gehrm) for positioning and supporting the intake tube (Morando - 22) within the vessel. (claim 6)

In reference to claim 7
Morando in view of Gehrm addresses:
The pump of claim 6, wherein the support structure comprises a chain (Gehrm - 98) attached to the pump.



In reference to claim 8
Morando in view of Gehrm addresses:
The pump of claim 7, wherein the chain (Gehrm - 98) is coupled to a hook (Gehrm) on the pump.

In reference to claim 15
Morando discloses:
The pump of claim 1. 

Morando does not disclose:
the motor is selected from the group consisting of: an electric motor; a pneumatic motor; and a hydraulic motor.

Gehrm discloses: 
a molten metal pump for conveying molten metal including a rotor (44,48) that is driven by a motor (38 - see col.3:ll.48-50) that can be electric, pneumatic, or hydraulic. 

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the pump of Morando to realize the motor as electric, pneumatic, or hydraulic, as disclosed by Gehrm, for the purpose of ensuring successful operation by use of a known driving means for this particular purpose.

Claims 14 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morando.




In reference to claim 14
Morando discloses:
The pump of claim 1, wherein the rotor (32) has an outer diameter (i.e., the outer diameter at the location identified below in annotated Figure 2) less than (see Figure 2) the diameter (i.e., the inner diameter at the location identified below in annotated Figure 2) of the inner cavity (42) of the intake tube (22).

    PNG
    media_image2.png
    194
    379
    media_image2.png
    Greyscale


Morando does not disclose:
the outer diameter of the rotor is .03 inches or less than the diameter of the inner cavity.

However, one having ordinary skill in the art would recognize that minimizing the clearance between the diameter of the rotor and the diameter of the inner cavity would maximize the mass flow rate through the inlet 30. The design of the rotor 32 and cavity 42 (at inlet 30) would necessarily involve specifying the dimensions that define this clearance in the course of routine optimization for configuring it to achieve desired performance characteristics, such as efficiency, and, thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the rotor and/or cavity of Morando to have a value of this clearance that is within the claimed range.

In reference to claim 19
Morando discloses:
The pump of claim 1.


the diameter of the cavity at the second end of the intake tube is between 3 inches and 9 inches.

However, one having ordinary skill in the art would recognize that the design of the cavity 42 would necessarily involve specifying the diameter thereof in the course of routine optimization for configuring it to achieve desired performance characteristics, such as a mass flow rate therethrough, and, thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the cavity of Morando to have a value of this diameter that is within the claimed range.
Claims 17, 18, and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morando in view of Cooper (US 5,944,496; see IDS submission). 

In reference to claim 17 
Morando discloses:
The pump of claim 1.

Morando does not disclose:
 further comprising one or more bearings on one or more of the rotor and the first end of the intake tube.

Cooper discloses:
a molten metal pump wherein a rotor (70,78) is surrounded by a ceramic bearing (64 - Figure 1a) that radially opposes the rotor (70,78). 

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the pump of Morando by including a ceramic bearing that radially 

In reference to claim 18 
Morando in view of Cooper addresses:
The pump of claim 17, wherein the one or more bearings (Cooper - 64) are comprised of ceramic.

In reference to claims 20-22 
Morando discloses:
	The pump of claim 1.

Morando does not disclose:
	the intake tube comprises graphite. (claim 20)
	the intake tube comprises ceramic. (claim 21)
the intake overflow conduit comprises one or more of the group consisting of graphite, ceramic, and steel. (claim 22)

Cooper discloses:
a molten metal pump, wherein parts that contact the molten metal can be formed (see col.3:ll.4-11) of ceramic in order to protect against corrosion and parts not in contact with the molten metal can be formed of graphite in order to limit weight (see col.3:ll.4-11). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Morando to include forming parts that are in contact with the molten metal of ceramic, as disclosed by Cooper, for the purpose of protecting against corrosion and to include forming parts that are not in contact with the molten metal of graphite, as further disclosed by Cooper, for the purpose of limiting weight.

Morando in view of Cooper therefore addresses:
the intake tube (i.e., the portion of Morando tube 22 not in contact with molten metal) comprises graphite (Cooper). (claim 20)
the intake tube (i.e., the portion of Morando tube 22 in contact with molten metal) comprises ceramic (Cooper). (claim 21)
the intake overflow conduit (Morando - 24)(note: Morando outlet 24 is in contact with molten metal) comprises one or more of the group consisting of graphite, ceramic (i.e., ceramic, as in Cooper), and steel. (claim 22)

Claims 23 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morando in view of Thut (US 6,293,759). 

In reference to claims 23 and 24
Morando discloses:
The pump of claim 1.

Morando does not disclose:
the intake tube has an inner surface and includes insulation on its inner surface. (claim 23)
the overflow conduit has an inner surface and includes insulation on its inner surface. (claim 24)

Thut discloses: 
a molten metal pump where, in at least one embodiment, the inner surface of the conduit along which the molten metal is pumped is insulated (see col.2:ll.40-43). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R. LEGENDRE/
Examiner, Art Unit 3745

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745